Third District Court of Appeal
                               State of Florida

                          Opinion filed June 2, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-45
              Lower Tribunal Nos. 19-2132CC & 19-171 AP
                          ________________


                              Bridgé Golde,
                                  Appellant,

                                     vs.

                             Pix Realty, L.P.,
                                  Appellee.


     An Appeal from the County Court for Miami-Dade County, Milena
Abreu, Judge.

     Bridgé Golde, in proper person.

     Nexterra Law, and Steven M. Liberty and Eric A. Jacobs, for appellee.


Before EMAS, C.J., and LOGUE and SCALES, JJ.

     PER CURIAM.
      Affirmed. See § 83.232(5), Fla. Stat. (2019) (“Failure of the tenant to

pay the rent into the court registry pursuant to court order shall be deemed

an absolute waiver of the tenant’s defenses. In such case, the landlord is

entitled to an immediate default for possession without further notice or

hearing thereon.”); DTRS Intercontinental Mia., LLC v. A.K. Gift Shop, Inc.,

77 So. 3d 785, 786–87 (Fla. 3d DCA 2011) (in holding that landlord was

entitled to an immediate writ of possession where tenant failed to timely

deposit the specified rent into the court registry, stating that “trial courts have

no discretion in entering an immediate default for possession under these

circumstances. The trial court may not consider the reasons why the deposit

was not timely made” (quoting Park Adult Residential Facility, Inc. v. Dan

Designs, Inc., 36 So. 3d 811, 812 (Fla. 3d DCA 2010))).




                                        2